Citation Nr: 0533833	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative 
joint disease, talonavicular joints, bilateral.

2.  Entitlement to service connection for a bilateral knee 
disability, secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral hip 
disability, secondary to service-connected disabilities.

4.  Entitlement to service connection for a low back 
disability, secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for degenerative joint disease, talonavicular 
joints, bilateral and denied service connection for bilateral 
knee, bilateral hip, and low back disabilities as being 
secondary to the service-connected disabilities of bilateral 
pes planus and/or degenerative joint disease, talonavicular 
joints, bilateral.

In July 2005, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The record reflects that in September 2002, the RO submitted 
a request to have the veteran examined in connection with the 
claims listed on the title page.  It asked the examiner to 
provide an opinion as to whether any currently-diagnosed hip, 
knee, and/or back disability was a progression of findings in 
service or secondary to the service-connected pes planus.  
The December 2002 VA examination report shows an opinion 
addressing only whether such current pain complaints were 
attributable to service.  The Board finds that a medical 
opinion addressing whether such disabilities are attributable 
to the service-connected bilateral pes planus and/or 
degenerative joint disease, talonavicular joints, bilateral, 
is necessary to make a decision on the claims.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

Additionally, while the VA examiner, in the December 2002 
examination report, did not determine that the veteran had 
any symptoms associated with the service-connected 
degenerative joint disease, talonavicular joints, bilateral, 
there have been medical opinions submitted since the 
examination which indicate a worsening of that disability.  
Thus, a new examination is necessary to determine the current 
level of severity of the service-connected disability.  See 
VA O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  

Further, the veteran's treating physician, Dr. MRD, has 
stated he has been treating the veteran since 1997.  Of 
record are treatment records from Dr. MRD from 1997 to 2002.  
In April 2004, the RO asked Dr. MRD to provide copies of his 
current treatment records for the veteran.  The record 
reflects that Dr. MRD did not submit those records.  Under 
38 U.S.C.A. § 5103A(b)(2) (West 2002), it states that if VA 
is unable to obtain relevant records sought, the Secretary 
shall notify the claimant of its inability to obtain the 
records and of its efforts in seeking to obtain those 
records.  VA should inform the veteran that these records 
were not obtained and provide him with an opportunity to 
submit the records himself.  

Finally, Dr. MRD has stated that the veteran underwent 
arthroscopies in the right and left knees.  It is unclear who 
performed the arthroscopies, but it seems to be Dr. HGW.  The 
veteran should both inform VA and provide it with permission 
to obtain those records.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Notify the veteran of the inability 
to obtain the treatment records from Dr. 
MRD and of the April 2005 letter written 
to MRD asking for such records.  Offer 
the veteran an opportunity to submit 
these records himself.  He should also be 
asked to inform VA of who performed the 
arthroscopies of his right and left knees 
and provide permission for VA to obtain 
those records.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
the bilateral knee, bilateral hip, and 
back disabilities and to determine the 
current severity of the service-connected 
degenerative joint disease, talonavicular 
joints, bilateral.  Ensure that the 
claims file is available to the examiner, 
who should be informed that the veteran 
is currently service-connected for 
bilateral pes planus and degenerative 
joint disease, talonavicular joints, 
bilateral.  The examiner is asked to 
review the claims file, including the 
multiple medical opinions within it.  All 
pertinent medical complaints, symptoms, 
and clinical findings, to include range 
of motion studies should be done.  The 
examiner is asked to provide an opinion 
as to the following questions:

(a) With respect to the right and left 
talonavicular joints, does the veteran 
experience pain on use or pain due to 
flare-ups, weakened movement, excess 
fatigability, or incoordination?  If so, 
the examiner should report the additional 
range of motion lost due to any of those 
factors.  If it is not possible to do so, 
the examiner must state that in the 
examination report.

(b) Is it as likely as not (50 percent 
chance or greater) that the bilateral 
knee disability is proximately due to or 
the result of the service-connected 
bilateral pes planus and/or degenerative 
joint disease, talonavicular joints, 
bilateral?  

(c) Is it as likely as not (50 percent 
chance or greater) that the bilateral hip 
disability is proximately due to or the 
result of the service-connected bilateral 
pes planus and/or degenerative joint 
disease, talonavicular joints, bilateral?  

(d) Is it as likely as not (50 percent 
chance or greater) that the low back 
disability is proximately due to or the 
result of the service-connected bilateral 
pes planus and/or degenerative joint 
disease, talonavicular joints, bilateral?  

(e) If the answer to any of the above 
questions is no, is it as likely as not 
(50 percent chance or greater) that any 
of the above disabilities have been 
aggravated by the service-connected 
bilateral pes planus and/or degenerative 
joint disease, talonavicular joints, 
bilateral?  If so, to what extent has 
each joint been aggravated?

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.  

3.  Readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


__________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


